                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             March 28, 2019
                                                                                     David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CAROL L. HYMES,                                  §
TEAIRRA L. HYMES,                                §
                                                 §
                      Plaintiffs,                §
                                                 §
VS.                                              §   CIVIL ACTION NO. H-19-515
                                                 §
AMCAP MORTGAGE, LTD.,                            §
CENLAR FSB,                                      §
LAKEVIEW LOAN SERVICING, LLC,                    §
                                                 §
                      Defendants.                §

                                            ORDER

       Carol L. Hymes and Teairra L. Hymes sued AmCap Mortgage Limited, Cenlar FSB, and

Lakeview Loan Servicing, LLC, in state court, alleging that the Lenders agreed to allow the Hymes

to delay mortgage payments following Hurricane Harvey, but then refused to accept the delayed

payments and scheduled a foreclosure sale. (Docket Entry No. 1-3 at 3–4; Docket Entry No. 1-5 at

3). The Plaintiffs asserted claims for contract breach, fraud, negligent misrepresentation, and

various Texas Code violations, seeking a temporary restraining order, declaratory judgment, and

damages. (Docket Entry No. 1-3 at 5–11; Docket Entry No. 1-5 at 4–11). The state court issued a

temporary restraining order in February 2019, enjoining the foreclosure sale, and scheduled a

preliminary injunction hearing for February 15. (Docket Entry No. 1-6). The temporary restraining

order was set to expire on February 18. (Id.).

       The Lenders removed to federal court on February 14, 2019, and soon after moved to

dismiss, arguing that the complaint failed to state plausible claims. (Docket Entry No. 1; Docket

Entry No. 4). In early March, the Plaintiffs amended their complaint and responded to the motion

to dismiss. (Docket Entry Nos. 10–11). The parties must file supplemental briefing on whether the
amended complaint moots the Lenders’ motion to dismiss or, if not, requires amendments to the

motion to dismiss. The supplemental briefs must not exceed 5 pages each and must both be

submitted no later than April 10, 2019.

              SIGNED on March 28, 2019, at Houston, Texas.


                                               ______________________________________
                                                        Lee H. Rosenthal
                                                  Chief United States District Judge
